Citation Nr: 1642501	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-28 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for lung disease, including chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1953 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction has subsequently transferred to the Los Angeles, California.

In November 2015, the Board remanded the Veteran's claim for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for COPD.  Specifically, he claims that his COPD is related to his in-service asbestos exposure.  

The Veteran's service personnel records reveal that he served as an airborne radio operator on C-124 type aircraft, conducting air-to-air and air-to-ground communications.  His service duties also required him to perform minor maintenance on radio equipment.  Based on the Veteran's service duties, the AOJ conceded in-service asbestos exposure.  See April 2014 Statement of the Case (SOC); see also Veteran's Benefits Administration Adjudication Procedure Manual (M21-1) Part IV, Subpart ii, Ch.1, Section I (August 7, 2015) (listing a radioman's probability of asbestos exposure as "minimal").

Post-service, in 1999, the Veteran filed a worker's compensation claim for exposure to asbestos as a ship's laborer between 1974 and 1977.  Additionally, a private September 1978 x-ray report shows old pleuritis in both lungs.

In April 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his COPD.  The VA examiner provided a negative nexus opinion between the Veteran's COPD and his military service.  The VA examiner reasoned that the evidence of record "do[es] not provide any objective credible evidence of potential exposure to asbestos during military service."  

Crucially, the VA examiner did not concede the Veteran's in-service asbestos exposure.  Therefore, in November 2015, the Board remanded the Veteran's claim to obtain an addendum opinion as to whether the Veteran's COPD is related to his military service, to include his conceded in-service asbestos exposure.  

In response, in January 2016 a VA opinion was obtained, and the VA examiner provided a negative nexus opinion between the Veteran's COPD and military his service; but rather related it to his smoking.  The VA examiner reasoned that the Veteran was a cigarette smoker for many years and was then diagnosed with COPD.  Moreover, the January 2016 examiner noted that the Veteran was exposed to asbestos during his post-service occupation as a military contractor and worked on a ship from 1974-1978, and during that time he incurred asbestosis.  The VA examiner concluded that there was no evidence that the Veteran incurred asbestosis during his military service.  It was not indicated whether asbestosis was otherwise related to any injury, event or illness (including asbestos exposure) in service.  

As the opinion by the January 2016 VA examiner is incomplete, it failed to comply with the November 2015 remand directive to address the Veteran's conceded in-service asbestos exposure.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Accordingly, the Board finds that a remand is necessary to obtain a VA medical opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since May 2011.  All such available documents should be associated with the claims file.

2.  Then return the claims file to the January 2016 VA examiner for an addendum opinion.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  If the examiner is unavailable, the opinion should be obtained from another medical provider.  If another examination is deemed necessary, one should be accomplished.  

The examiner should indicate whether it is as likely as not that asbestosis is related to any injury, event or illness (including asbestos exposure) in service.  The AOJ should ensure that the opinion request states all applicable information as to the Veteran's already conceded asbestos exposure to include the his military occupational specialty ( MOS) and probability of asbestos exposure.  See M21-1, Part IV, Subpart ii, Ch.1, Section I.3.f.

In rendering the above opinion, the examiner must address and comment on the September 1978 chest x-ray reflecting old pleuritis.

The examiner must provide a rationale for any opinion given.  The Veteran is competent to report his symptoms and history, and such report must be specifically acknowledged and considered in formulating any 

opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



